Luke, J.
1. The court did not err in overruling the demurrers to the petition.
2. It was error requiring a new trial for the court to refuse to allow the defendant’s counsel to open and conclude the argument to the jury, where the defendant introduced no evidence and that introduced by the plaintiff did not demand the verdict in his favor. Moore v. Carey, 116 Ga. 28 (5) (45 S. E. 258) ; Willett Seed Co. v. Kirkeby-Gundestrup Seed Co., 145 Ga. 559 (5) (89 S. E. 486); Fite v. Hooks, 34 Ga. App. 629 (130 S. E. 692). Of course, the rule laid down in Phillips v. Anderson, 34 Ga. App. 190 (1) (128 S. E. 922), and cit., as to what is required in order to obtain the opening and conclusion of the argument by an admission in the pleadings, has no application to the case at bar.
3. What occurred in the trial of the case subsequently to the refusal of the court to allow the defendant to open and conclude the argument was nugatory.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.